DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 3 recites the limitation "the color filter corresponding to the first pixel" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is assumed the claim language should read "[[the]]-a color filter corresponding to the first pixel"
Claim 4 recites the limitation "the color filter corresponding to the second pixel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is assumed claim 4 should depend on claim 3 and recite "[[the]]-a color filter corresponding to the second pixel".
Claim 4 recites the limitation "the second pixel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is assumed claim 4 should depend on claim 3. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the color filter corresponding to the second pixel has a size larger than that of the color filter corresponding to the second pixel”. It is unclear how the color filter of the second pixel can be larger than itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9, 11, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin, US-20190018255 in view of Luo, CN-111025660.
In regards to claim 1, Qin discloses an image display apparatus (Par. 0002 HMD) comprising: a display element having a display surface configured to display an image (Fig. 1, 105 display); and an optical system configured to introduce light from the display surface to an observer (Fig. 1, 100 optical system), wherein the optical system includes in order from the display element toward the observer: a first phase plate (Fig. 1, 114 quarter wave plate); a semi-transmissive reflective surface (Fig. 1, 118 convex surface; Par. 0014 “a convex surface 118 of the refractive beam splitting convex lens 115 can be a half-silvered surface”) (Fig. 1, 118; a lens (Fig. 1, 115 convex lens); a second phase plate (Fig. 1, 127 quarter wave plate); and a polarization beam splitter (Fig. 1, 128 polarization-dependent beam splitter) configured to reflect a first linearly polarized light and transmit a second linearly polarized light whose polarization direction is orthogonal to that of the first linearly polarized light (Par. 0015 “polarization-dependent beam splitter 128 that transmits light polarized in a first direction and reflects light polarized in a second direction that is orthogonal or transverse to the first direction”), and wherein, when a direction in which a normal to the display surface extends is referred to as a normal direction, and a direction tilted outward of the display surface with respect to the normal direction is referred to as a specific direction (Fig. 1), 
Qin does not disclose expressly the display element is configured to make, at a central portion of the display surface, luminance in the normal direction higher than that in the specific direction, and to make, at a most edge portion of the display surface, the luminance in the normal direction lower than that in the specific direction.  
Luo discloses a near-eye display (Page 2, “near-eye display device comprising the display panel”), wherein the display is configured to make, at a central portion of the display surface, luminance in the normal direction higher than that in the specific direction, and to make, at a most edge portion of the display surface, the luminance in the normal direction lower than that in the specific direction (Fig. 1-3; Pages 4-6 luminance/brightness in the normal direction in a center region CC is brighter than an off-angle luminance/brightness and luminance/brightness in the normal direction in the region BB is less than the luminance/brightness than off-angle luminance/brightness).  
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art that the display of Qin can be replaced with the display of Luo. The motivation for doing so would have been to avoid brightness attenuation (Luo Page 6).
Therefore, it would have been obvious to combine Luo with Qin to obtain the invention of claim 1.
In regards to claim 19, Qin discloses an image display apparatus (Par. 0002 HMD) comprising: a display element having a display surface configured to display an image (Fig. 1, 105 display); and an optical system configured to introduce light from the display surface to an observer (Fig. 1, 100 optical system), - 37 -10211151US01 wherein the optical system includes in order from the display element toward the observer: a first phase plate (Fig. 1, 114 quarter wave plate); a semi-transmissive reflective surface (Fig. 1, 118 convex surface; Par. 0014 “a convex surface 118 of the refractive beam splitting convex lens (Fig. 1, 115 convex lens) 115 can be a half-silvered surface”); a lens (Fig. 1, 115 convex lens); a second phase plate (Fig. 1, 127 quarter wave plate): and a polarization beam splitter (Fig. 1, 128 polarization-dependent beam splitter) configured to reflect a first linearly polarized light and transmit a second linearly polarized light whose polarization direction is orthogonal to that of the first linearly polarized light (Par. 0015 “polarization-dependent beam splitter 128 that transmits light polarized in a first direction and reflects light polarized in a second direction that is orthogonal or transverse to the first direction”), and wherein, when a direction in which a normal to the display surface extends is referred to as a normal direction, and a direction tilted outward of the display surface with respect to the normal direction is referred to as a specific direction (Fig. 1).
Qin does not disclose expressly the display element is configured to make at a central portion of the display surface, color shift in the normal direction smaller than that in the specific direction, and to make, at a most edge portion of the display surface, the color shift in the normal direction larger than that in the specific direction.  
Luo discloses a near-eye display (Page 2, “near-eye display device comprising the display panel”), wherein the display is configured to make at a central portion of the display surface, color shift in the normal direction smaller than that in the specific direction, and to make, at a most edge portion of the display surface, the color shift in the normal direction larger than that in the specific direction (Fig. 1-3; Pages 4-6 color shift in the normal direction in a center region CC is smaller than an off-angle color shift and color shift in the normal direction in the region BB is larger than an off-angle color shift).  
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art that the display of Qin can be replaced with the display of Luo. The motivation for doing so would have been to avoid the color shift problem for off-axis viewing (Luo Page 5).
Therefore, it would have been obvious to combine Luo with Qin to obtain the invention of claim 19.
In regards to claim 2, Qin and Luo, as combined above, do not disclose expressly the display element is configured to make, at the central portion of the display surface, color shift in the normal direction smaller than that in the specific direction, and to - 33 -10211151US01 make, at the most edge portion of the display surface, the color shift in the normal direction larger than that in the specific direction.
Luo further discloses the near-eye display (Page 2, “near-eye display device comprising the display panel”) further provides that the display is configured to make at a central portion of the display surface, color shift in the normal direction smaller than that in the specific direction, and to make, at a most edge portion of the display surface, the color shift in the normal direction larger than that in the specific direction (Fig. 1-3; Pages 4-6 color shift in the normal direction in a center region CC is smaller than an off-angle color shift and color shift in the normal direction in the region BB is larger than an off-angle color shift).  
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art that the display of Qin can be replaced with the display of Luo. The motivation for doing so would have been to avoid the color shift problem for off-axis viewing (Luo Page 5).
Therefore, it would have been obvious to combine Luo with Qin to obtain the invention of claim 2.
In regards to claim 3, Qin and Luo, as combined above, disclose the display element includes multiple color filters (Luo Fig. 2-3, 201-203 filter units) corresponding to multiple pixels (Luo Fig, 2-3, 101a-c, 102a-c, and 103a-c light emitting elements); on a normal to a center of a first pixel located at the central portion of the display surface, a center of the color filter corresponding to the first pixel is disposed (Luo Fig, 2-3, 101a-c, 102a-c, and 103a-c light emitting elements with 201-203 filter units in region CC); and with respect to a normal to a center of a second pixel located at the most edge portion of the display surface, a center of the color filter corresponding to the second pixel is shifted outward (Luo Fig, 2-3, 101a-c, 102a-c, and 103a-c light emitting elements with 201-203 filter units in region BB).  
In regards to claim 5, Qin and Luo, as combined above, disclose when φ represents an angle of the specific direction with respect to the normal direction, and θ1 represents an emergent angle of a principal ray from the display surface, the principal ray proceeding from the most edge portion of the display surface to a center of an exit pupil of the optical system, in a state where an eyeball of the observer located at the exit pupil faces the most edge portion, the following condition is satisfied:                          
                            0
                            <
                            φ
                            ≤
                            θ
                            1
                        
                     (Luo Fig. 2-3 a specific angle is between the angle of view of the eye looking at a most edge portion of the optical system; this allows the user to view the entirety of the displayed image). 
In regards to claim 6, Qin and Luo, as combined above, disclose when a 10211151US01maximum display view angle of the optical system is 60 ° or less, and θ2 represents an emergent angle of the principal ray from the display surface, the principal ray proceeding from the most edge portion of the display surface to the center of the exit pupil, in a state where the eyeball faces the central portion of the display surface, the following condition is satisfied:                         
                            
                                
                                    θ
                                    2
                                
                                
                                    2
                                
                            
                            <
                            φ
                            ≤
                            θ
                            2
                        
                     (Luo Fig. 2-3 a specific angle is between the half the angle of view of the eye looking at a most edge portion of the optical system and the angle at a most edge portion of the optical system; this allows the user displayed image to be projected toward the eye in the exterior of the display).
In regards to claim 7, Qin and Luo, as combined above, disclose when a maximum display view angle of the optical system is larger than 60 °, and θ2 represents an emergent angle of the principal ray from the display surface, the principal ray proceeding from the most edge portion of the display surface to the center of the exit pupil, in a state where the eyeball faces the central portion of the display surface, the following condition is satisfied: :                         
                            θ
                            2
                            <
                            φ
                            ≤
                            θ
                            1
                        
                     (Luo Fig. 2-3 a specific angle is between the angle of view of the eye looking at a most edge portion of the optical system; this allows the user to view the entirety of the displayed image).
In regards to claim 9, Qin and Luo, as combined above, disclose the semi-transmissive reflective surface (Qin Fig. 1, 118 convex surface; Par. 0014 “a convex surface 118 of the refractive beam splitting convex lens (Qin Fig. 1, 115 convex lens) 115 can be a half-silvered surface”) is provided on a surface of the lens (Qin Fig. 1, 115 convex lens); and the surface of the lens (Qin Fig. 1, 115 convex lens) is a convex-shape surface toward the display element (Qin Fig. 1, 105 display).  
In regards to claim 11, Qin and Luo, as combined above, disclose at least one lens (Qin Fig. 1, 115 convex lens) included in the optical system, a lens (Qin Fig. 1, 115 convex lens) closest to the observer is a plano-convex lens (Qin Fig. 1, 115 plano-convex lens) having a convex shape toward the display element (Qin Fig. 1, 105 display).   
In regards to claim 12, Qin and Luo, as combined above, disclose the semi-transmissive reflective surface (Qin Fig. 1, 118 convex surface; Qin Par. 0014 “a convex surface 118 of the refractive beam splitting convex lens 115 can be a half-silvered surface”) is provided on the lens (Qin Fig. 1, 115 convex lens); and an uneven thickness ratio of an optically effective area of the lens (Qin Fig. 1, 115 convex lens) is 1.5 or more and 4 or less (Qin Fig. 1, 115 convex lens has a thickness ratio of between 1.5 to 4).  
In regards to claim 16, Qin and Luo, as combined above, disclose a slow axis of the first phase plate (Qin Fig. 1, 114 quarter wave plate) and a slow axis of the second phase plate (Qin Fig. 1, 127 quarter wave plate) are tilted to mutually opposite sides with respect to the polarization direction of the first linearly polarized light (Qin Par. 0013 114 creates right circularly polarized light; Qin Par. 127 converting left circularly polarized light to x-direction polarized light).  
In regards to claim 17, Qin and Luo, as combined above, disclose the optical system includes a polarizing plate (Qin Fig. 1, 112 linear polarizer) disposed between the polarization beam splitter (Qin Fig. 1, 128 polarization-dependent beam splitter) and the observer, and configured to transmit the second linearly polarized light (Qin Fig. 1).  
In regards to claim 18, Qin and Luo, as combined above, disclose the display element is configured to emit non-polarized light (Qin Par. 0013 105 display emitting unpolarized light); and the optical system includes a polarizing plate (Qin Fig. 1, 112 linear polarizer) disposed between the display element and the first phase plate (Qin Fig. 1, 114 quarter wave plate), and configured to transmit the first linearly polarized light (Qin Par. 0013 112 creates y-direction polarized light).  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin, US-20190018255 and Luo, CN-111025660, as combined above in regards to claim 1, in further view of Dopilka, US-20170019602.
In regards to claim 10, Qin and Luo, as combined above, disclose the semi-transmissive reflective surface (Fig. 1, 118 convex surface; Par. 0014 “a convex surface 118 of the refractive beam splitting convex lens 115 can be a half-silvered surface”) is provided on a surface of the lens (Fig. 1, 115 convex lens).
Qin and Luo do not disclose expressly the surface of the lens is an aspheric surface.  	Dopilka discloses a near-eye display (Par. 0003), wherein a lens of the optical system is aspheric (Fig. 5, 508 aspheric surface; Par. 0048 aspheric surface 508).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that a lens of Qin can have an aspheric surface. The motivation for doing so would have been to provide a more compact display system with high image quality (Dopilka Par. 0048).
Therefore, it would have been obvious to combine Dopilka with Qin and Luo to obtain the invention of claim 10.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin, US-20190018255 and Luo, CN-111025660, as combined above in regards to claim 1, in further view of Matsumura, US-20190155037.
In regards to claim 13, Qin and Luo do not disclose expressly when E represents an eye relief of the optical system, the following condition is satisfied:                         
                            15
                             
                            m
                            m
                             
                            ≤
                            E
                             
                            ≤
                            25
                            m
                            m
                        
                    .
Matsumura discloses an optical system with an eye relief of 18mm (Table 1: first eyepiece Example 2).
Before the effective filing of the claimed invention, it would have been obvious that the optical system of Qin and Luo can provide an eye relief of 18mm as Matsumura discloses. The motivation for doing so would have been 18mm is a comfortable distance for the optical system to be spaced from the eye.
Therefore, it would have been obvious to combine Matsumura with Qin and Luo to obtain the invention of claim 13.
In regards to claim 14, Qin and Luo do not disclose expressly when L represents a thickness of the optical system in its optical axis direction, and E represents an eye relief of the optical system, the following condition is satisfied:                         
                            0.6
                             
                            ≤
                            
                                
                                    L
                                
                                
                                    E
                                
                            
                            ≤
                            1.0
                        
                    .
Matsumura discloses an optical system with an eye relief of 18mm and a thickness of 15mm, which provides an L/E of 8.33 (Table 1: first eyepiece Example 2).
Before the effective filing of the claimed invention, it would have been obvious that the optical system of Qin and Luo can provide an eye relief of 18mm and a thickness of 15mm as Matsumura discloses. The motivation for doing so would have been 18mm with a thickness of 15mm is comfortable for the user.
Therefore, it would have been obvious to combine Matsumura with Qin and Luo to obtain the invention of claim 14.
In regards to claim 15, Qin and Luo do not disclose expressly when E represents an eye relief of the optical system, and                         
                            θ
                        
                     represents a maximum diagonal half-view angle of the optical system, the following condition is satisfied:                          
                            8
                            m
                            m
                            ≤
                            E
                            *
                            t
                            a
                            n
                            θ
                             
                            ≤
                            20
                            m
                            m
                        
                     .
Matsumura discloses an optical system with an eye relief of 18mm and a maximum diagonal half-view angle of 35 °, which provides an                         
                            E
                            *
                            t
                            a
                            n
                            θ
                        
                     of 12.60mm (Table 1: first eyepiece Example 2).
Before the effective filing of the claimed invention, it would have been obvious that the optical system of Qin and Luo can provide an eye relief of 18mm and a maximum diagonal half-view angle of 35 ° as Matsumura discloses. The motivation for doing so would have been 18mm with and a maximum diagonal half-view angle of 35 ° is comfortable for the user.
Therefore, it would have been obvious to combine Matsumura with Qin and Luo to obtain the invention of claim 15.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 8, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: an image display apparatus and specifically including “when                     
                        φ
                    
                max represents an angle of the specific direction with respect to the normal direction at the most edge portion of the display surface, and                    
                         
                        θ
                    
                3 represents an emergent angle of a principal ray of the light from the display surface, the light emitted from the display surface, being transmitted through the semi-transmissive reflective surface  and then being transmitted through the polarization beam splitter, the principal ray proceeding from the most edge portion of the display surface to the center of the exit pupil, in a state where the eyeball faces the central portion, the following condition is satisfied:                     
                        
                            
                                φ
                                m
                                a
                                x
                                -
                                θ
                                3
                            
                        
                         
                        ≤
                         
                        15
                         
                        °
                    
                .”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        6/8/22

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622